United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________
Appearances:
Thomas Harkins, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-635
Issued: October 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On June 27, 2012 appellant filed an application for review of the Office of Workers’
Compensation Programs’ (OWCP) August 5, 2011 merit decision denying his recurrence claim.
The appeal was docketed as No. 12-635. After considering the evidence of record, the Board
finds this case is not in posture for a decision.
The present appeal involves appellant’s April 6, 2003 occupational disease claim (No.
xxxxxx989), which was accepted for lumbar strain. Appellant filed a claim for recurrence of
disability as of May 1, 2005, alleging that he experienced disabling pain in his lower back, neck
and shoulders as a result of repetitive work activities. OWCP denied his claim by decision dated
December 13, 2005.
The record indicates that OWCP considered appellant’s recurrence claim in File No.
xxxxxx989 as a new claim for an occupational disease under File No. xxxxxx955. The claim
was denied by decisions dated September 8, 2006 and November 14, 2007. In a decision dated
September 10, 2010, the Board affirmed a January 25, 2010 decision denying reconsideration on
the grounds that the request was untimely and failed to establish clear evidence of error.1

1

Docket No. 10-1886 (issued September 10, 2010).

Appellant subsequently filed another claim for recurrence of disability as of May 23,
2006 in File No. xxxxxx989. The recurrence claim was denied by decisions dated November 9,
2006, May 14 and August 22, 2007. In a decision dated January 14, 2011, the Board set aside
OWCP’s September 18, 2009 decision denying appellant’s reconsideration request as untimely
and failing to establish clear evidence of error and remanded the case for further consideration.2
In its August 5, 2011 decision, in File No. xxxxxx989, OWCP denied modification of its
prior merit decisions. The decision reflects that the claims examiner reviewed the evidence in
the instant case, File No. xxxxxx989, and in File No. xxxxxx955, both of which concern
allegations relating to the same body part. The record in the instant case, however, does not
contain any evidence relating to the development of the prior claim. The Board finds that the
medical evidence contained in File No. xxxxxx955 will necessarily bear directly on appellant’s
claim in File No. xxxxxx989. Because it is essential for the Board to review the medical
evidence contained in File No. xxxxxx955 in order to render a full and fair adjudication of the
present appeal, this case will be remanded for OWCP to consolidate case file numbers
xxxxxx955 and xxxxxx989. Reconstruction of the record will be followed by a de novo decision
on the merits of the claim, in order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 5, 2011 decision be set aside and the case remanded for further development consistent
with this order.
Issued: October 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

Docket No. 10-1120 (issued January 14, 2011).

2

